Electronically Filed
                                                      Supreme Court
                                                      SCPW-11-0001085
                                                      09-FEB-2012
                                                      11:42 AM



                       NO. SCPW-11-0001085


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   BENJAMIN ACUNA, Petitioner,


                               vs.


           OFFICE OF DISCIPLINARY COUNSEL, Respondent.



                       ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon review of the letters to the Chief Justice and

Associate Justices submitted by Petitioner Benjamin Acuna

concerning the Office of Disciplinary Counsel (ODC) and

Petitioner Acuna’s counsel Emmanuel V. Tipon, which we consider

as a petition for a writ of mandamus, materials submitted by ODC

in response to our December 27, 2011 order, and the record, it

appears that ODC did not abuse its discretion in the matter.      See

In re Disciplinary Board of the Hawai'i Supreme Court, 91 Hawai'i

363, 368, 370-71, 984 P.2d 688, 693, 695-96 (1999).   It further

appears that Petitioner Acuna’s request regarding the files in

the possession of attorney Tipon is moot.   Therefore,
          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.

          DATED:   Honolulu, Hawai'i, February 9, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna